DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a photoelectric sensor system configured to detect objects in a field between a light source and a retro-reflecting target as claimed, the system comprising: more specifically in combination with an emitter having an emitter optical axis and a nominal emitter field of view (FOV), the emitter being configured to generate an optical signal directed along an incident optical path from the emitter to a retro-reflective substrate operable to redirect a portion of light from the incident optical path to a reflected optical path; a photodetector mounted adjacent to and offset from the emitter, the photodetector having a photodetector optical axis and a nominal photodetector FOV, the photodetector being configured to receive at least a portion of the generated optical signal reflected by the retro-reflective substrate along the reflected optical path; a modular, unitary-construction aperture plate comprising: an emitter aperture configured to alter the nominal emitter FOV to a modified emitter FOV; and, a photodetector aperture configured to alter the nominal photodetector FOV to a modified photodetector FOV, and disposed a predetermined distance from the emitter aperture; a frame configured to support the aperture plate in a fixed position relative to the emitter and photodetector, wherein at least one of the emitter aperture and photodetector aperture are misaligned with, and offset from, an emitter optical axis and a photodetector optical axis, respectively, when the aperture plate is operably coupled with the frame; and, means for removably coupling the aperture plate with the frame.
The allowable subject matter is the combination of emitter, photodetector with respective FOVs, the aperture and frame, where the aperture is removably coupled to the frame as claimed. 
Claims 2-10 are allowed because of their dependency on claim 1.
In regards to claim 11, the prior art of record individually or in combination fails to teach a photoelectric sensor system configured to detect objects in a field between a light source and a retro-reflecting target as claimed, the system comprising: more specifically in combination with an emitter having an emitter optical axis and a nominal emitter field of view (FOV), the emitter being configured to generate an optical signal directed along an incident optical path from the emitter to a retro-reflective substrate operable to redirect a portion of light from the incident optical path to a reflected optical path; a photodetector mounted adjacent to and offset from the emitter, the photodetector having a photodetector optical axis and a nominal photodetector FOV, the photodetector being configured to receive at least a portion of the generated optical signal reflected by the retro-reflective substrate along the reflected optical path; a modular, unitary-construction aperture plate comprising: an emitter aperture configured to alter the nominal emitter FOV to a modified emitter FOV; and, a photodetector aperture configured to alter the nominal photodetector FOV to a modified photodetector FOV, and disposed a predetermined distance from the emitter aperture; a frame configured to support the aperture plate in a fixed position relative to the emitter and photodetector; and, means for removably coupling the aperture plate with the frame.
The allowable subject matter is the combination of emitter, photodetector with respective FOVs, the aperture and frame, where the aperture is removably coupled to the frame as claimed. 
Claims 12-17 are allowed because of their dependency on claim 11.
In regards to claim 18, the prior art of record individually or in combination fails to teach a photoelectric sensor system configured to detect objects in a field between a light source and a retro-reflecting target as claimed, the system comprising: more specifically in combination with an emitter having an emitter optical axis and a nominal emitter field of view (FOV), the emitter being configured to generate an optical signal directed along an incident optical path from the emitter to a retro-reflective substrate operable to redirect a portion of light from the incident optical path to a reflected optical path; a photodetector mounted adjacent to and offset from the emitter, the photodetector having a photodetector optical axis and a nominal photodetector FOV, the photodetector being configured to receive at least a portion of the generated optical signal reflected by the retro-reflective substrate along the reflected optical path; a modular, unitary-construction aperture plate comprising: an emitter aperture configured to alter the nominal emitter FOV to a modified emitter FOV; and, a photodetector aperture configured to alter the nominal photodetector FOV to a modified photodetector FOV, and disposed a predetermined distance from the emitter aperture, wherein at least one of the emitter aperture and the photodetector aperture are non-circularly shaped apertures; a frame configured to support the aperture plate in a fixed position relative to the emitter and photodetector; and, means for removably coupling the aperture plate with the frame.
The allowable subject matter is the combination of emitter, photodetector with respective FOVs, the aperture and frame, where the aperture is removably coupled to the frame as claimed. 
Claims 19 and 20 are allowed because of their dependency on claim 18.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Riegl et al. (US 20030123045) teaches an aperture plate (25), with a first aperture for a light emitter (9) and a second aperture for a photodetector (14) (see fig. 4), the aperture plate is adjustable (25) (paragraph 45) and the light emitter emits light toward a retro-reflector (6) and the photodetector receives light from the retro-reflector (6) (see fig. 1 and 4, paragraph 29), but does not specifically teach the aperture plate is removable from a frame. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JENNIFER D BENNETT/Examiner, Art Unit 2878